Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 10/20/2021. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 10/03/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 10/23/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et. al. (U.S. Publication No. 2020/0074853) in view of Suthar et. al. (U.S. Publication No. 2021/0086778).
Regarding claim 1
Miller discloses “A method, comprising: determining, by a server, an event associated with a transport;” (See Miller [0006] “A distributed ledger (e.g., a blockchain) 
Miller discloses “receiving, by the server, atypical data related to the transport from a plurality of devices over various times prior to the event;” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them. It can also include a narrative description provided by the initiating member. Collecting all or part of the safety data, including the safety behavior type and narrative description, can occur in any given instance via one of the input modalities described above for the initiating member.”).
Miller discloses “analyzing, by the server, the atypical data;” (See Miller [0080] “A video might be analyzed to determine or suggest certain safety data related to the tagging event, such as the safety behavior type (e.g., erratic behavior, following too close or moving into the lane too closely in the front). In some cases, the CSD may perform these image analysis processes itself, or the photo/video might be transmitted in their raw form to the CRSS for analysis.”).
Miller discloses “forming, by the server, a consensus based on the analyzed atypical data to determine a severity of the event;” (See Miller [0007] “Advantageous 
Miller discloses “and determining, by the server, an action to take based on the severity;” (See Miller [0033] “Alert component 103, for example, may be responsible for implementing the processing tasks associated with receiving an alert 115 from the CRSS 120 and presenting user interface elements to notify road users who are subscribing members of the existence and/or likely proximity of a target road user vehicle to an alert receiver device (which may be, but is not necessarily, a CSD 100) in the possession of the subscribing member.” & Fig. 4 Char. 431).
Miller discloses all of the elements of claim 1 except “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.” 
Suthar discloses “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.” (See Suthar [0048] “A high severity level may further indicate that immediate assistance is required for resolving the detected in-vehicle emergency. In an embodiment, the application server 106 may prioritize the detected in-vehicle emergency with high severity level over other non-severe in-vehicle emergencies. The 
Miller and Suthar are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Miller to incorporate the teachings of Suthar, to further define a severity threshold related to events of a transport traversing an environment. Incorporating the said teaching is advantageous over prior art, as providing vetted and secure critical safety data directly to the appropriate first responders during a high severity travelling event provides an the expense and time of various investigative personnel on- scene.”, and mitigates an unnecessary activation of a subsequent process to implement a reaction to a critical event. That is, providing detailed situational data from a high severity transport event, directly to the appropriate authorities in real-time, reduces expenses and time to/of response, and a threshold for providing said data mitigates an unnecessary activation of said response. 
Regarding claim 2
Miller discloses “The method of claim 1, wherein the atypical data comprises sensor data relating to anomalous behavior of the transport from the plurality of devices.” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them. It can also include a narrative description provided by the initiating member. Collecting all or part of the safety data, including the safety behavior type and narrative description, can occur in any given instance via one of the input modalities described above for the initiating member.”).
Regarding claim 3
Miller discloses “The method of claim 1, wherein the consensus is based on a majority of the plurality of devices providing atypical data within a common range, wherein the common range corresponds to the severity of the event.” (See Miller [0184] “In examples and embodiments, certain technical features support the determination of 
Regarding claim 5
Miller discloses “The method of claim 1, wherein analyzing the atypical data comprises: determining, by the server, a state of the transport based on data collected by each device of the plurality of devices at a particular time of the various times, wherein the state is related to the event, wherein a degree of atypical data relates to the severity of the event.” (See Miller [0122] “The GPS data received with the tagging request includes at least the geolocation of the initiating device along with the specific time the tagging request was initiated at the initiating device. GPS component (e.g., 104), in some implementations, provides additional GPS data such as the speed and direction of the initiating device, e.g., through additional firmware or software provisioned by the particular device form factor (e.g., mobile device) on which the initiating collaborative safety device operates. In some implementations, GPS data such as speed and direction may be determined from one or more successive (or previous) geolocation and time coordinates and used to establish a velocity vector. Successive or previous geolocation and time coordinates may be gathered, e.g., by a tagging component 101 of a CSD 100 taking GPS data samples at time intervals after or before a tagging request.”).
Regarding claim 6
Miller discloses “The method of claim 1, wherein the action to take comprises: providing a notification to the transport in response to the severity of the event is low;” (See Miller [0178] “An alert may be customized according to the characteristics of the safety data (e.g., a safety behavior type, tagging event weighting score, or other severity 
Miller discloses “providing a notification to the plurality of devices in response to the severity of the event is moderate;” (See Miller [0178] “An alert may be customized according to the characteristics of the safety data (e.g., a safety behavior type, tagging event weighting score, or other severity rating derived from the safety data), for example by denoting different types of tagging event weighting scores or safety behavior types in different colors or other differing user interface indicators, or by utilizing different kinds of audible sounds or voice warnings. Any combination of such examples (e.g. audible and visual alerts sent to the same alert receiver device) are also possible.” Miller discloses an alert or notification that may be adjusted per a weight (severity) of safety data (analyzed data). This includes a scenario which a severity may be moderate.).
Miller discloses “and contacting one or more first responders in response to the severity of the event is high.” (See Miller [0174] “or, alerts may be sent to subscribing members of the local sheriff's department (e.g., deputies) when a target vehicle exhibits a safety-related behavior of a certain severity level (e.g., driving while appearing intoxicated, aggressive driving) while within a range or distance around the deputy's location; or an alert may be sent to a law enforcement agency when vehicle 
Regarding claim 7
Miller discloses “The method of claim 1, comprising: creating, by the server, a blockchain transaction;” (See Fig. 8 Block-Chain Transaction).
Miller discloses “storing, by the server, the blockchain transaction in a blockchain ledger,” (See Miller [0058] “In some cases, transaction data is stored in a cryptographically encrypted or otherwise obfuscated form accessible only to those with a cryptographic key to decrypt the transaction data.”).
Miller discloses “and executing a smart contract between the server and the transport related to the action to take, wherein the blockchain transaction is based on one or more of: the received data;” (See Miller [0010] “Some embodiments of the CRSS provide the capability for permissioned data subscribers to receive aggregated, anonymized, de-anonymized, or specific road user data pertaining to one or more road users via smart contract interfaces of the distributed application network.” & Fig. 2B Char. 253).
Miller discloses “the analyzed data;” (See Miller Fig 2B Char. 254).
Miller discloses “a location of the plurality of devices;” (See Miller Fig 2B Char. 251).
Miller discloses “a type of the plurality of devices;” (See Miller Fig 2B Char. 251).
Miller discloses “the various times;” (See Miller [0034] “In some cases, the GPS component 104 provides further information in addition to geolocation (e.g., GPS) coordinates. For example, the speed and direction of travel of a CSD 100 might be 
Miller discloses “a type of the severity of the event;” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them.”).
Miller discloses “and a type of the action to take.” (See Miller [0073] “The sending of the tagging request and its associated data to the CRSS may be accomplished by transmitting data structures through the communications interface over an API, as described in relation to FIG. 1. In a preferred embodiment, the tagging request is sent close in time to the tagging request indication, so that the CRSS can begin its own processes of sending confirmation requests and determining alerts (described in regard to FIGS. 2B, 3A-3C, and Alerting sections, below).”).
Regarding claim 8
Miller discloses “A transport, comprising: a processor;” (See Miller [0298] “The system 1000 can include a processing system 1001, which may include a processor or processing device such as a central processing unit (CPU) or microprocessor and other circuitry that retrieves and executes software 1002 from storage system 1003.”).
Miller discloses “and a memory, coupled to the processor, comprising instructions that when executed by the processor are configured to: determine, by a server, an event associated with a transport;” (See Miller [0006] “A distributed ledger 
Miller discloses “receive, by the server, atypical data related to the transport from a plurality of devices over various times prior to the event;” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them. It can also include a narrative description provided by the initiating member. Collecting all or part of the safety data, including the safety behavior type and narrative description, can occur in any given instance via one of the input modalities described above for the initiating member.”).
Miller discloses “analyze, by the server, the atypical data;” (See Miller [0080] “A video might be analyzed to determine or suggest certain safety data related to the tagging event, such as the safety behavior type (e.g., erratic behavior, following too close or moving into the lane too closely in the front). In some cases, the CSD may perform these image analysis processes itself, or the photo/video might be transmitted in their raw form to the CRSS for analysis.”).
Miller discloses “form, by the server, a consensus based on the analyzed atypical data to determine a severity of the event;” (See Miller [0007] “Advantageous technical 
Miller discloses “and determine, by the server, an action to take based on the severity;” (See Miller [0033] “Alert component 103, for example, may be responsible for implementing the processing tasks associated with receiving an alert 115 from the CRSS 120 and presenting user interface elements to notify road users who are subscribing members of the existence and/or likely proximity of a target road user vehicle to an alert receiver device (which may be, but is not necessarily, a CSD 100) in the possession of the subscribing member” & Fig. 4 Char. 431).
Miller discloses all of the elements of claim 8 except “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.” 
Suthar discloses “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.” (See Suthar [0048] “A high severity level may further indicate that immediate assistance is required for resolving the detected in-vehicle emergency. In an embodiment, the application server 106 may prioritize the detected in-vehicle emergency with high severity level over other non-severe in-vehicle emergencies. The 
Miller and Suthar are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Miller to incorporate the teachings of Suthar, to further define a severity threshold related to events of a transport traversing an environment. Incorporating the said teaching is advantageous over prior art, as providing vetted and secure critical safety data directly to the appropriate first responders during a high severity travelling event provides an the expense and time of various investigative personnel on- scene.”, and mitigates an unnecessary activation of a subsequent process to implement a reaction to a critical event. That is, providing detailed situational data from a high severity transport event, directly to the appropriate authorities in real-time, reduces expenses and time to/of response, and a threshold for providing said data mitigates an unnecessary activation of said response. 
Regarding claim 9
Miller discloses “The transport of claim 8, wherein the atypical data comprises sensor data that relates to anomalous behavior of the transport from the plurality of devices.” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them. It can also include a narrative description provided by the initiating member. Collecting all or part of the safety data, including the safety behavior type and narrative description, can occur in any given instance via one of the input modalities described above for the initiating member.”).
Regarding claim 10
Miller discloses “The transport of claim 8, wherein the consensus is based on a majority of the plurality of devices provide atypical data within a common range, wherein the common range corresponds to the severity of the event.” (See Miller [0184] “In examples and embodiments, certain technical features support the determination of 
Regarding claim 12
Miller discloses “The transport of claim 8, wherein the server analyzes the atypical data comprises the server is configured to determine a state of the transport based on data collected by each device of the plurality of devices at a particular time of the various times, wherein the state is related to the event, wherein a degree of atypical data relates to the severity of the event.” (See Miller [0122] “The GPS data received with the tagging request includes at least the geolocation of the initiating device along with the specific time the tagging request was initiated at the initiating device. GPS component (e.g., 104), in some implementations, provides additional GPS data such as the speed and direction of the initiating device, e.g., through additional firmware or software provisioned by the particular device form factor (e.g., mobile device) on which the initiating collaborative safety device operates. In some implementations, GPS data such as speed and direction may be determined from one or more successive (or previous) geolocation and time coordinates and used to establish a velocity vector. Successive or previous geolocation and time coordinates may be gathered, e.g., by a tagging component 101 of a CSD 100 taking GPS data samples at time intervals after or before a tagging request.”).
Regarding claim 13
Miller discloses “The transport of claim 8, wherein the action to take comprises the server is configured to: provide a notification to the transport in response to the severity of the event is low;” (See Miller [0178] “An alert may be customized according to the characteristics of the safety data (e.g., a safety behavior type, tagging event 
Miller discloses “provide a notification to the plurality of devices in response to the severity of the event is moderate;” (See Miller [0178] “An alert may be customized according to the characteristics of the safety data (e.g., a safety behavior type, tagging event weighting score, or other severity rating derived from the safety data), for example by denoting different types of tagging event weighting scores or safety behavior types in different colors or other differing user interface indicators, or by utilizing different kinds of audible sounds or voice warnings. Any combination of such examples (e.g. audible and visual alerts sent to the same alert receiver device) are also possible.” Miller discloses an alert or notification that may be adjusted per a weight (severity) of safety data (analyzed data). This includes a scenario which a severity may be moderate.).
Miller discloses and contact one or more first responders in response to the severity of the event is high.” (See Miller [0174] “or, alerts may be sent to subscribing members of the local sheriff's department (e.g., deputies) when a target vehicle exhibits a safety-related behavior of a certain severity level (e.g., driving while appearing intoxicated, aggressive driving) while within a range or distance around the deputy's location; or an alert may be sent to a law enforcement agency when vehicle 
Regarding claim 14
Miller discloses “The transport of claim 8, wherein the server is configured to: create a blockchain transaction;” (See Fig. 8 Block-Chain Transaction).
Miller discloses “store the blockchain transaction in a blockchain ledger;” (See Miller [0058] “In some cases, transaction data is stored in a cryptographically encrypted or otherwise obfuscated form accessible only to those with a cryptographic key to decrypt the transaction data.”).
Miller discloses “and execute a smart contract between the server and the transport related to the action to take, wherein the blockchain transaction is based on one or more of: the received data;” (See Miller [0010] “Some embodiments of the CRSS provide the capability for permissioned data subscribers to receive aggregated, anonymized, de-anonymized, or specific road user data pertaining to one or more road users via smart contract interfaces of the distributed application network.” & Fig. 2B Char. 253).
Miller discloses “the analyzed data;” (See Miller Fig 2B Char. 254).
Miller discloses “a location of the plurality of devices;” (See Miller Fig 2B Char. 251).
Miller discloses “a type of the plurality of devices;” (See Miller Fig 2B Char. 251).
Miller discloses “the various times;” (See Miller [0034] “In some cases, the GPS component 104 provides further information in addition to geolocation (e.g., GPS) coordinates. For example, the speed and direction of travel of a CSD 100 might be 
Miller discloses “a type of the severity of the event;” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them.”).
Miller discloses “and a type of the action to take.” (See Miller [0073] “The sending of the tagging request and its associated data to the CRSS may be accomplished by transmitting data structures through the communications interface over an API, as described in relation to FIG. 1. In a preferred embodiment, the tagging request is sent close in time to the tagging request indication, so that the CRSS can begin its own processes of sending confirmation requests and determining alerts (described in regard to FIGS. 2B, 3A-3C, and Alerting sections, below).”).
Regarding claim 15
Miller discloses “A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: determining, by a server, an event associated with a transport;” (See Miller [0006] “A distributed ledger (e.g., a blockchain) of a distributed application network is utilized in connection with the collaborative road user safety service to coordinate data exchange between collaborative safety device users and, in some embodiments, to provide data 
Miller discloses “receiving, by the server, atypical data related to the transport from a plurality of devices over various times prior to the event;” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them. It can also include a narrative description provided by the initiating member. Collecting all or part of the safety data, including the safety behavior type and narrative description, can occur in any given instance via one of the input modalities described above for the initiating member.”).
Miller discloses “analyzing, by the server, the atypical data;” (See Miller [0080] “A video might be analyzed to determine or suggest certain safety data related to the tagging event, such as the safety behavior type (e.g., erratic behavior, following too close or moving into the lane too closely in the front). In some cases, the CSD may perform these image analysis processes itself, or the photo/video might be transmitted in their raw form to the CRSS for analysis.”).
Miller discloses “forming, by the server, a consensus based on the analyzed atypical data to determine a severity of the event;” (See Miller [0007] “Advantageous technical effects of a CSD's features in some embodiments include improved usability and techniques for gathering target vehicle identification and safety data, high reliability 
Miller discloses “and determining, by the server, an action to take based on the severity;” (See Miller [0033] “Alert component 103, for example, may be responsible for implementing the processing tasks associated with receiving an alert 115 from the CRSS 120 and presenting user interface elements to notify road users who are subscribing members of the existence and/or likely proximity of a target road user vehicle to an alert receiver device (which may be, but is not necessarily, a CSD 100) in the possession of the subscribing member.” & Fig. 4 Char. 431).
Miller discloses all of the elements of claim 15 except “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.” 
Suthar discloses “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.” (See Suthar [0048] “A high severity level may further indicate that immediate assistance is required for resolving the detected in-vehicle emergency. In an embodiment, the application server 106 may prioritize the detected in-vehicle emergency with high severity level over other non-severe in-vehicle emergencies. The context of the detected in-vehicle emergency may be determined based on one or more parameters including first physical factors associated with the vehicle 102, second 
Miller and Suthar are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Miller to incorporate the teachings of Suthar, to further define a severity threshold related to events of a transport traversing an environment. Incorporating the said teaching is advantageous over prior art, as providing vetted and secure critical safety data directly to the appropriate first responders during a high severity travelling event provides an already known method in the art, which may additionally reduce “the expense and time of various investigative personnel on- scene.”, and mitigates an unnecessary activation 
Regarding claim 16
Miller discloses “The non-transitory computer readable medium of claim 15, wherein the atypical data comprises sensor data relating to anomalous behavior of the transport from the plurality of devices,” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them. It can also include a narrative description provided by the initiating member. Collecting all or part of the safety data, including the safety behavior type and narrative description, can occur in any given instance via one of the input modalities described above for the initiating member.”).
Miller discloses “wherein the consensus is based on a majority of the plurality of devices providing atypical data within a common range, wherein the common range corresponds to the severity of the event.” (See Miller [0184] “In examples and embodiments, certain technical features support the determination of weighting scores in relation to the tagging event that assigns a composite designator of the validity and severity of a tagging event derived from multiple aspects.”).
Regarding claim 18
Miller discloses “The non-transitory computer readable medium of claim 15, wherein analyzing the atypical data comprises: determining, by the server, a state of the transport based on data collected by each device of the plurality of devices at a particular time of the various times, wherein the state is related to the event, wherein a degree of atypical data relates to the severity of the event.” (See Miller [0122] “The GPS data received with the tagging request includes at least the geolocation of the initiating device along with the specific time the tagging request was initiated at the initiating device. GPS component (e.g., 104), in some implementations, provides additional GPS data such as the speed and direction of the initiating device, e.g., through additional firmware or software provisioned by the particular device form factor (e.g., mobile device) on which the initiating collaborative safety device operates. In some implementations, GPS data such as speed and direction may be determined from one or more successive (or previous) geolocation and time coordinates and used to establish a velocity vector. Successive or previous geolocation and time coordinates may be gathered, e.g., by a tagging component 101 of a CSD 100 taking GPS data samples at time intervals after or before a tagging request.”).
Regarding claim 19
Miller discloses “The non-transitory computer readable medium of claim 15, wherein the action to take comprises: providing a notification to the transport in response to the severity of the event is low;” (See Miller [0178] “An alert may be customized according to the characteristics of the safety data (e.g., a safety behavior type, tagging event weighting score, or other severity rating derived from the safety data), for example by denoting different types of tagging event weighting scores or safety behavior types in different colors or other differing user interface indicators, or 
Miller discloses “providing a notification to the plurality of devices in response to the severity of the event is moderate;” (See Miller [0178] “An alert may be customized according to the characteristics of the safety data (e.g., a safety behavior type, tagging event weighting score, or other severity rating derived from the safety data), for example by denoting different types of tagging event weighting scores or safety behavior types in different colors or other differing user interface indicators, or by utilizing different kinds of audible sounds or voice warnings. Any combination of such examples (e.g. audible and visual alerts sent to the same alert receiver device) are also possible.” Miller discloses an alert or notification that may be adjusted per a weight (severity) of safety data (analyzed data). This includes a scenario which a severity may be moderate.).
Miller discloses “and contacting one or more first responders in response to the severity of the event is high.” (See Miller [0174] “or, alerts may be sent to subscribing members of the local sheriff's department (e.g., deputies) when a target vehicle exhibits a safety-related behavior of a certain severity level (e.g., driving while appearing intoxicated, aggressive driving) while within a range or distance around the deputy's location; or an alert may be sent to a law enforcement agency when vehicle identification data or safety data indicates an erratic elder driver, which might indicate, 
Regarding claim 20
Miller discloses “The non-transitory computer readable medium of claim 15, wherein the instructions cause the processor to further perform: creating, by the server, a blockchain transaction;” (See Fig. 8 Block-Chain Transaction).
Miller discloses “storing, by the server, the blockchain transaction in a blockchain ledger,” (See Miller [0058] “In some cases, transaction data is stored in a cryptographically encrypted or otherwise obfuscated form accessible only to those with a cryptographic key to decrypt the transaction data.”).
Miller discloses “and executing a smart contract between the server and the transport related to the action to take, wherein the blockchain transaction is based on one or more of: the received data;” (See Miller [0010] “Some embodiments of the CRSS provide the capability for permissioned data subscribers to receive aggregated, anonymized, de-anonymized, or specific road user data pertaining to one or more road users via smart contract interfaces of the distributed application network.” & Fig. 2B Char. 253).
Miller discloses “the analyzed data;” (See Miller Fig 2B Char. 254).
Miller discloses “a location of the plurality of devices;” (See Miller Fig 2B Char. 251).
Miller discloses “a type of the plurality of devices;” (See Miller Fig 2B Char. 251).
Miller discloses “the various times;” (See Miller [0034] “In some cases, the GPS component 104 provides further information in addition to geolocation (e.g., GPS) coordinates. For example, the speed and direction of travel of a CSD 100 might be 
Miller discloses “a type of the severity of the event;” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them.”).
Miller discloses “and a type of the action to take.” (See Miller [0073] “The sending of the tagging request and its associated data to the CRSS may be accomplished by transmitting data structures through the communications interface over an API, as described in relation to FIG. 1. In a preferred embodiment, the tagging request is sent close in time to the tagging request indication, so that the CRSS can begin its own processes of sending confirmation requests and determining alerts (described in regard to FIGS. 2B, 3A-3C, and Alerting sections, below).”).
Claims 1, 8, & 15 are further rejected under 35 U.S.C. 103 as being unpatentable over Miller et. al. (U.S. Publication No. 2020/0074853) in view of Floyd et. al. (U.S. Publication No. 2021/0042842).
Regarding claim 1
Miller discloses “A method, comprising: determining, by a server, an event associated with a transport;” (See Miller [0006] “A distributed ledger (e.g., a blockchain) of a distributed application network is utilized in connection with the collaborative road user safety service to coordinate data exchange between collaborative safety device users and, in some embodiments, to provide data subscribers with reliable safety data 
Miller discloses “receiving, by the server, atypical data related to the transport from a plurality of devices over various times prior to the event;” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them. It can also include a narrative description provided by the initiating member. Collecting all or part of the safety data, including the safety behavior type and narrative description, can occur in any given instance via one of the input modalities described above for the initiating member.”).
Miller discloses “analyzing, by the server, the atypical data;” (See Miller [0080] “A video might be analyzed to determine or suggest certain safety data related to the tagging event, such as the safety behavior type (e.g., erratic behavior, following too close or moving into the lane too closely in the front). In some cases, the CSD may perform these image analysis processes itself, or the photo/video might be transmitted in their raw form to the CRSS for analysis.”).
Miller discloses “forming, by the server, a consensus based on the analyzed atypical data to determine a severity of the event;” (See Miller [0007] “Advantageous technical effects of a CSD's features in some embodiments include improved usability and techniques for gathering target vehicle identification and safety data, high reliability 
Miller discloses “and determining, by the server, an action to take based on the severity;” (See Miller [0033] “Alert component 103, for example, may be responsible for implementing the processing tasks associated with receiving an alert 115 from the CRSS 120 and presenting user interface elements to notify road users who are subscribing members of the existence and/or likely proximity of a target road user vehicle to an alert receiver device (which may be, but is not necessarily, a CSD 100) in the possession of the subscribing member.” & Fig. 4 Char. 431).
Miller discloses all of the elements of claim 1 except “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.” 
Floyd discloses “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.” (See Floyd [0028] “According to certain aspects, not all events that incur liability have the same priority. For example, an autonomous vehicle that is involved in a “fender bender” may be a lower priority than an autonomous vehicle that was involved in a head-on collision. However, in some embodiments, the enforcement entity may not compile and analyze the block of transactions until a threshold time has elapsed. As a result, in an emergency situation, precious time may be wasted waiting for the block to be compiled. 
Miller and Floyd are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Miller to incorporate the teachings of Floyd, to further evaluate a condition of a transport or occupants while encountering a safety related event. Incorporating the said teaching is advantageous over prior art, as providing vetted and secure critical safety data directly to the appropriate first responders during a high severity travelling event provides an already known method in the art, which may additionally reduce “the expense and time of various investigative personnel on- scene.” That is, providing detailed situational data from a high severity transport event, directly to the appropriate authorities in real-time, reduces expenses and time to/of response, and a threshold for providing said data mitigates an unnecessary activation of said response.
Regarding claim 8
Miller discloses “A method, comprising: determining, by a server, an event associated with a transport;” (See Miller [0006] “A distributed ledger (e.g., a blockchain) of a distributed application network is utilized in connection with the collaborative road user safety service to coordinate data exchange between collaborative safety device users and, in some embodiments, to provide data subscribers with reliable safety data that can be used to automate ancillary technical processes that can have a tangible effect on improving road safety.”).
Miller discloses “receiving, by the server, atypical data related to the transport from a plurality of devices over various times prior to the event;” (See Miller [0077] 
Miller discloses “analyzing, by the server, the atypical data;” (See Miller [0080] “A video might be analyzed to determine or suggest certain safety data related to the tagging event, such as the safety behavior type (e.g., erratic behavior, following too close or moving into the lane too closely in the front). In some cases, the CSD may perform these image analysis processes itself, or the photo/video might be transmitted in their raw form to the CRSS for analysis.”).
Miller discloses “forming, by the server, a consensus based on the analyzed atypical data to determine a severity of the event;” (See Miller [0007] “Advantageous technical effects of a CSD's features in some embodiments include improved usability and techniques for gathering target vehicle identification and safety data, high reliability of data (e.g., GPS data and sensor data are automatically captured), and verification of data via technical methods of interchange with other CSDs.”).
Miller discloses “and determining, by the server, an action to take based on the severity;” (See Miller [0033] “Alert component 103, for example, may be responsible for implementing the processing tasks associated with receiving an alert 115 from the CRSS 
Miller discloses all of the elements of claim 1 except “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.”
Floyd discloses “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.” (See Floyd [0028] “According to certain aspects, not all events that incur liability have the same priority. For example, an autonomous vehicle that is involved in a “fender bender” may be a lower priority than an autonomous vehicle that was involved in a head-on collision. However, in some embodiments, the enforcement entity may not compile and analyze the block of transactions until a threshold time has elapsed. As a result, in an emergency situation, precious time may be wasted waiting for the block to be compiled. Accordingly, the application may include in each transaction a priority indication. When the application transmits to the enforcement entity a transaction with an urgent priority indication, the reception of the urgent transaction may trigger the enforcement entity to compile a new block that includes any pending transactions received after the prior compilation period.”, [0035] “According to certain aspects, the transaction may include 
Miller and Floyd are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Miller to incorporate the teachings of Floyd, to further evaluate a condition of a transport or the expense and time of various investigative personnel on- scene.” That is, providing detailed situational data from a high severity transport event, directly to the appropriate authorities in real-time, reduces expenses and time to/of response, and a threshold for providing said data mitigates an unnecessary activation of said response.
Regarding claim 15
Miller discloses “A method, comprising: determining, by a server, an event associated with a transport;” (See Miller [0006] “A distributed ledger (e.g., a blockchain) of a distributed application network is utilized in connection with the collaborative road user safety service to coordinate data exchange between collaborative safety device users and, in some embodiments, to provide data subscribers with reliable safety data that can be used to automate ancillary technical processes that can have a tangible effect on improving road safety.”).
Miller discloses “receiving, by the server, atypical data related to the transport from a plurality of devices over various times prior to the event;” (See Miller [0077] “Safety data associated with the tagging request is collected and sent to the CRSS (204). “Safety data” can include a variety of forms, any of which may be combined to form “safety data” collectively. For example, it can include “safety behavior type,” a classification of different possible categories of target vehicle behavior (e.g., “Aggressive”, “Speeding”, “Erratic”, “Hazard”, “Proximity too close”, etc.), each of which may have severity weights/ratings associated with them. It can also include a narrative 
Miller discloses “analyzing, by the server, the atypical data;” (See Miller [0080] “A video might be analyzed to determine or suggest certain safety data related to the tagging event, such as the safety behavior type (e.g., erratic behavior, following too close or moving into the lane too closely in the front). In some cases, the CSD may perform these image analysis processes itself, or the photo/video might be transmitted in their raw form to the CRSS for analysis.”).
Miller discloses “forming, by the server, a consensus based on the analyzed atypical data to determine a severity of the event;” (See Miller [0007] “Advantageous technical effects of a CSD's features in some embodiments include improved usability and techniques for gathering target vehicle identification and safety data, high reliability of data (e.g., GPS data and sensor data are automatically captured), and verification of data via technical methods of interchange with other CSDs.”).
Miller discloses “and determining, by the server, an action to take based on the severity;” (See Miller [0033] “Alert component 103, for example, may be responsible for implementing the processing tasks associated with receiving an alert 115 from the CRSS 120 and presenting user interface elements to notify road users who are subscribing members of the existence and/or likely proximity of a target road user vehicle to an alert receiver device (which may be, but is not necessarily, a CSD 100) in the possession of the subscribing member.” & Fig. 4 Char. 431).
Miller discloses all of the elements of claim 1 except “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.”
Floyd discloses “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.” (See Floyd [0028] “According to certain aspects, not all events that incur liability have the same priority. For example, an autonomous vehicle that is involved in a “fender bender” may be a lower priority than an autonomous vehicle that was involved in a head-on collision. However, in some embodiments, the enforcement entity may not compile and analyze the block of transactions until a threshold time has elapsed. As a result, in an emergency situation, precious time may be wasted waiting for the block to be compiled. Accordingly, the application may include in each transaction a priority indication. When the application transmits to the enforcement entity a transaction with an urgent priority indication, the reception of the urgent transaction may trigger the enforcement entity to compile a new block that includes any pending transactions received after the prior compilation period.”, [0035] “According to certain aspects, the transaction may include indications of the one or more conditions, an identifier of the vehicle 105a and/or the operator of the vehicle 105a, a timestamp, an indication of a priority, and/or a portion of the operational data upon which the one or more detected conditions may be based.”, & [0060] “According to other aspects, as part of generating the transaction, the autonomous vehicle may determine a priority of the transaction. To this end, not every transaction may have the same priority. For example, a transaction may indicate that 
Miller and Floyd are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filling date of the claimed invention to have modified Miller to incorporate the teachings of Floyd, to further evaluate a condition of a transport or occupants while encountering a safety related event. Incorporating the said teaching is advantageous over prior art, as providing vetted and secure critical safety data directly to the appropriate first responders during a high severity travelling event provides an already known method in the art, which may additionally reduce “the expense and time of various investigative personnel on- scene.” That is, providing detailed situational data from a high severity transport event, directly to the appropriate authorities in real-time, .
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicants remarks to independent claims 1, 8 and 15
The safety data disclosed by Miller is related to a tagging event (an event associated with a transport), See Miller Fig. 2A, Char. 201. 
Miller in combination with Suthar discloses “wherein the analyzed data associated with each of the plurality of devices is over a minimum threshold, wherein the minimum threshold reflects one or more of a degree of damage to the transport such that the transport is not likely able to move on its own and there are likely injuries to one or more transport occupants.” 
At least see Suthar Fig. 9B, Char. 912 & [0039] “In another example, the emergency signal may be generated based on sensor data of an impact sensor installed in the vehicle 102.” The senor data as disclosed by Suthar may be collected based upon an emergency signal (i.e. a minimum threshold), the data then analyzed to determine the emergency Fig. 9B, Char. 914 and a severity level is assigned to the analyzed data Fig. 9B, Char. 916. Suthar discloses that the severity may be based on a magnitude of shock to the vehicle [0050] “In another embodiment, the application server 106 may determine the severity level of the detected in-vehicle emergency based on a 
Suthar is not relied upon to disclose “forming, by the server, a consensus based on the analyzed atypical data to determine a severity of the event;”, for example see Miller Fig. 5, Char. 501-506.
Finally, the threshold as disclosed by Miller [0159] ““Watch parameters” are set when specific watch requests are made by the subscribing member that identify the severity threshold for receiving an alert. When a tagging event occurs that includes the vehicle identification data matching the watch parameter, the subscribing member will receive an alert at their designated alert receiver device(s).” is a threshold associated with the analyzed (Miller Fig. 5, Char. 501) vehicle identification data for generating an alert, the alert indicating a weighting score [0178] “An alert may be customized according to the characteristics of the safety data (e.g., a safety behavior type, tagging event weighting score, or other severity rating derived from the safety data), for example by denoting different types of tagging event weighting scores or safety behavior types in different colors or other differing user interface indicators, or by utilizing different kinds of audible sounds or voice warnings.”, and the weighting score indicating the operating condition factors [0191] “The tagging event weighting score is adjusted in accordance with operating condition factors related to the tagging data, obtained by interacting with other data sources and a member data store (502).”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664